—Order, Supreme Court, Bronx County (Anita Florio, J.), entered on or about February 5, 1993, insofar as it denied the renewed motion of Welsbach Electric Corp. for summary judgment dismissing the third-party claims for contribution under section 388 of the Vehicle and Traffic Law, unanimously affirmed, without costs.
The owner of a vehicle can be held vicariously liable for the negligence of the driver on a third-party claim for contribution under section 388 of the Vehicle and Traffic Law. (Graphic Arts Mut. Ins. Co. v Bakers Mut. Ins. Co., 58 AD2d 397, 402 [2d Dept 1977], affd 45 NY2d 551 [1978]; Albarran v City of New York, 56 AD2d 822 [1st Dept 1977]; Rivera v McCarthy, 54 AD2d 757 [2d Dept 1976].) Concur—Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.